DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 9,242,537 B2).
Regarding claim 1, Yoshida et al. disclose a vehicle door (Fig. 1, 1) including a window (Fig. 1, window portion sitting inside of DW), the vehicle door comprising: window glass (col. 2 ln. 57) configured to close an opening (Fig. 1, DW) of the window; an outer panel (Fig. 1, 2a) made of resin, the outer panel being placed outwardly in a vehicle width direction from the window glass, the outer panel being configured to face the window glass in at least part of a peripheral edge of the opening; and a belt molding (Fig. 1, BM with 22) fixed to an inner surface of the outer panel facing the window glass, the belt molding being configured to seal a gap between the window glass and the outer panel, wherein: the belt molding (BM) includes a base member (Fig. 2, 11 and Fig. 3, 21) bonded to the inner surface of the outer panel and having an attachment surface (Fig. 2, 111 and col. 4 ln. 7) facing the window glass, and a belt molding body (Fig. 2 and the body portions of BM illustrated and described in col. 6 ln. 16-27) attached to the attachment surface of the base member, the belt molding body being configured to make contact with an outer surface of the window glass; and the belt molding body is supported on the attachment surface of the base member via a plurality of fixed points (Fig. 2, H1 which receives bosses 111a and col. 4 ln. 6-14) provided such that the fixed points are distanced from each other.
	As to claim 2, Yoshida et al. disclose the window glass (col. 2 ln. 57) is configured to be movable to an opening direction where the opening is to be opened and to a closing direction where the opening is to be closed (col. 2 ln. 56-65); and the belt molding (BM) is placed on the opening-direction side relative to the opening and slidably makes contact with the outer surface of the window glass (Fig. 2 illustrates BM making contact with the area in which the glass sits, i.e .making contact with the window glass).  
	Regarding claim 3, Yoshida et al. disclose wherein the base member (11 and 21) is bonded to the inner surface of the outer panel by a double-stick tape (col. 4 ln. 9-19 disclose “the outer side surface of the base portion 21 is attached to the inner side surface of the side board portion 111 by means of a double-sided adhesive tape“, i.e. double-stick tape is used to bond the base member to the outer panel).
	As to claim 4, Yoshida et al. disclose wherein: the base member (11/21) includes a plurality of bosses (Fig. 2, 111a) extending inwardly in the vehicle width direction from the attachment surface, the bosses being placed at respective positions corresponding to the fixed points; and the belt molding body has a plurality of holes (Fig. 2, H1) such that the bosses are passed through the holes, respectively (col. 4 ln. 2-15).  
	Regarding claim 5, Yoshida et al. disclose wherein the bosses(Fig. 2, 111a) are fitted within the holes (H1) at the fixed points (col. 4 ln. 9-12).
	As to claim 6, Yoshida et al. disclose wherein each of the bosses (111a) includes a diameter-increased portion having a diameter larger than a diameter of a corresponding one of the holes, the diameter-increased portion being provided in a distal end of the each of the bosses (Fig. 4 illustrates the portion of the boss 111a that has a diameter larger than the hole H1).  
Regarding claim 7, Yoshida et al. disclose wherein the belt molding body is welded to the base member at each of the fixed points (col. 2 ln. 45-55).
As to claim 8, Yoshida et al. disclose wherein the base member (11/21) includes a rim abutting with an upper end or a lower end of the belt molding body in a vehicle up-down direction (Fig. 4 illustrates the rim of base member 21 configured to rise in the up-down direction).  
Regarding claim 9, Yoshida et al. disclose wherein the base member is made of a material having a rigidity higher than a rigidity of a material constituting the belt molding body (col. 3 ln. 64-65 disclose “The lip body portion 22 is made of synthetic resin softer than the base portion 21”, i.e. the rigidity of the base member is higher than that of the belt molding body).
As to claim 10, Yoshida et al. disclose wherein the base member is made of a resin material (col. 1 ln. 56), and the belt molding body is made of a rubber material (col. 2 ln. 64-67 which discloses the typical configurations and belt molding is a rubber seal).  
 
 
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (US 2014/0117704 A1).
Regarding claim 1, Ide et al. disclose window glass (Fig. 1, 18) configured to close an opening (para. [0050]) of the window; an outer panel (Fig. 2, 14) made of resin (para. [0060]), the outer panel being placed outwardly in a vehicle width direction from the window glass, the outer panel being configured to face the window glass in at least part of a peripheral edge of the opening; and a belt molding (Fig. 2, 50) fixed to an inner surface of the outer panel facing the window glass (para. [0060] describes the belt molding fixed to the outer panel), the belt molding being configured to seal a gap (para [0061] describes “the sealability of the belt molding”, i.e. the belt molding seals any gaps between the glass and the door panel)  between the window glass and the outer panel, wherein: the belt molding (50) includes a base member (Fig. 2, 52) bonded to the inner surface of the outer pane (Fig. 4 illustrates 52 bonded to the inner surface of outer panel 14 via elements 50A) and having an attachment surface (Fig. 2, 52A) facing the window glass, and a belt molding body (Fig. 2, 54 of 50) attached to the attachment surface of the base member, the belt molding body being configured to make contact with an outer surface of the window glass; and the belt molding body (54) is supported on the attachment surface (52a supports 54) of the base member via a plurality of fixed points (Fig. 2, 50A the positions at which 50A is placed will correspond to the fixed points) provided such that the fixed points are distanced from each other.
As to claim 2, Ide et al. disclose wherein: the window glass is configured to be movable to an opening direction where the opening is to be opened and to a closing direction where the opening is to be closed; and the belt molding is placed on the opening-direction side relative to the opening and slidably makes contact with the outer surface of the window glass (col. 5 ln. 33-40).  
Regarding claim 9, Ide et al. disclose wherein the base member (52) is made of a material having a rigidity higher than a rigidity of a material constituting the belt molding body (col. 7 ln. 49-51 disclose the mounting portion which equates to a portion of higher rigidity than the resin portion of 50).
As to claim 10, Ide et al. disclose wherein the base member (52) is made of a resin material, and the belt molding body (50) is made of a rubber material (col. 7 ln. 47-52).  

 Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto et al. (US 6,966,601 B2) disclose a vehicle door that includes a window and the door has a belt molding fitted to the upper edge of the door panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/October 29, 2022/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612